Headquarters January 11, 2010 22 Hanaagar Street IndustrialZone B Securities and Exchange Commission Hod-Hasharon, 45240, Israel Division of Corporation Finance Tel: 972 (9) 7619200 treet, N.E. Fax: 972 (9) 7443626 Washington, D.C. 20549 info@allot.com www.allot.com Re: Allot Communications Ltd. Form 20-F for the Fiscal Year Ended December 31, 2008 Filed May 7, 2009 File No. 001-33129 Ladies and Gentlemen: Further to the letter of White and Case LLP dated December 18, 2009 in connection with the above-referenced filing, Allot Communication Ltd., an Israeli company (the “Company”), hereby acknowledges that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filings; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission (the “Commission”) from taking any action with respect to the filings; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Should you have any questions regarding this letter, please do not hesitate to contact Colin Diamond at (212) 819-8754 of White & Case LLP, counsel to the Company. Sincerely, ALLOT COMMUNICATIONS LTD. By: /s/Doron Arazi Name: Doron Arazi Title: Chief Financial Officer
